03/28/2022


       IN THE SUPREME COURT FOR THE STATE OF MONTANA                          Case Number: DA 21-0178



                                    No. DA 21-0178
CITY OF KALISPELL,

          Plaintiff and Appellee,
v.
GORDON THOMAS LEWIS ZUNDEL,
      Defendant and Appellant.

                                        ORDER

      Upon consideration of Defendant and Appellant’s Motion To Supplement

The Record, Stay The Briefing Schedule And Extend The Deadline For Filing Of

Appellant’s Brief, and with good cause shown,

      IT IS ORDERED that Appellant’s Motion is GRANTED. The following

shall be placed in the file of this Court in this cause:

      Initial Statement of Rights, City of Kalispell v. Gordon Zundel,
      CR2020-0043, May 18, 2020;


Upon completion of the record, the Clerk of the Kalispell Municipal Court shall

serve one copy, in PDF format, to the Supreme Court on CD-ROm, one copy to

Appellant’s counsel via e-mail at birdsonglaw@gmail.com and one copy to the

Attorney General via e-mail at DOJSupremeCourtFilings@mt.gov.

      The clerk of court shall submit the bill for services, if any, to

http://opdclaims.mt.gov and include the transcript worksheet found at the claims

submission portal. For further guidance on billing, e-mail KimHarrison@mt.gov.
      IT IS FURTHER ORDERED that the briefing schedule is STAYED pending

Supplementation of the record. Appellant shall file a status report with the Court if

the supplemental documents are not prepared and submitted within 21 days of this

Order. Appellant shall have seven (7) days after receipt of the supplemental

documents in which to file Appellant’s opening brief.

      The Clerk shall serve a copy of this Order upon the court reporter.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 28 2022